        Case 4:17-cv-00492-BSM Document 313 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SOUTHEASTERN EMERGENCY PHYSICIANS LLC                                                PLAINTIFF


v.                             CASE NO. 4:17-CV-00492-BSM


CELTIC INSURANCE COMPANY d/b/a ARKANSAS
HEALTH & WELLNESS INSURANCE COMPANY;
NOVASYS HEALTH, INC.; and
CENTENE CORPORATION                                             DEFENDANTS
______________________________________________________________________________

  DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
______________________________________________________________________________

       Defendants Celtic Insurance Company d/b/a Arkansas Health & Wellness Insurance

Company; NovaSys Health, Inc.; and Centene Corporation (collectively, “Defendants”)

respectfully renew their request for judgment as a matter of law pursuant to Rule 50(b) of the

Federal Rules of Civil Procedure.1 In support of that request, Defendants rely on the arguments

and authorities in the accompanying brief.

       Since the Court has yet to enter judgment in the present case, Defendants reserve their right

to again renew the motion for judgment as a matter of law and/or move for a new trial as permitted

by Rule 59, should judgment be entered.




1
  As with Defendants’ original Rule 50 request for judgment for a matter of law, Defendants
incorporate by reference the arguments and authorities in their summary judgment briefing and
supplemental briefing.
       Case 4:17-cv-00492-BSM Document 313 Filed 09/15/20 Page 2 of 2




Dated: September 15, 2020          Respectfully submitted,

                                   Lyn P. Pruitt (Ark. Bar No. 84121)
                                   Graham Talley (Ark. Bar No. 2015159)
                                   MITCHELL, WILLIAMS, SELIG,
                                   GATES & WOODYARD, PLLC
                                   425 W. Capitol Avenue, Suite 1800
                                   Little Rock, AR 72201
                                   Telephone: (501) 688-8800
                                   Facsimile: (501) 688-8807
                                   lpruitt@mwlaw.com
                                   gtalley@mwlaw.com

                                   AND

                                   Steven M. Cady (admitted pro hac vice)
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street NW
                                   Washington, DC 20005
                                   Telephone: (202) 434-5000
                                   Facsimile: (202) 434-5029
                                   scady@wc.com

                                   AND

                                   C. David Goerisch, (Ark. Bar No. 95283)
                                   R. Bradley Ziegler, (admitted pro hac vice)
                                   LEWIS RICE LLC
                                   600 Washington Avenue, Suite 2500
                                   St. Louis, MO 63101
                                   Telephone: (314) 444-7600
                                   Facsimile: (314) 241-6056
                                   dgoerisch@lewisrice.com
                                   bziegler@lewisrice.com

                                   Attorneys for Defendants Celtic Insurance
                                   Company d/b/a Arkansas Health & Wellness
                                   Insurance Company; NovaSys Health, Inc.; and
                                   Centene Corporation




                                      2
